      Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 1 of 25




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

FIESTA MART, LLC.                               §
                                                §
     Plaintiff,                                 §
                                                §
v.                                              §       CIVIL ACTION NO. 4:20-CV-03484
                                                §
WILLIS OF ILLINOIS, INC, et. al.                §
                                                §
     Defendants.                                §

            DEFENDANTS WILLIS TOWERS WATSON MIDWEST, INC.,
     F/K/A WILLIS OF ILLINOIS, INC., AND WILLIS TOWERS WATSON US LLC’S
             ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

        Defendants Willis Towers Watson Midwest, Inc., f/k/a Willis of Illinois, Inc. and Willis

Towers Watson US LLC (collectively, “Willis”), by and through their undersigned attorneys,

hereby answer the First Amended Complaint filed by Fiesta Mart, LLC (“Fiesta Mart” or

“Plaintiff”), stating as follows:

                                         Nature of the Action
        1.        Willis admits that Fiesta Mart is a supermarket chain based in the Houston, Texas

area. Willis lacks knowledge or information sufficient to form a belief as to the truth or falsity of

the remaining allegations in paragraph 1 of the Complaint and, therefore, denies the same.

        2.        Willis admits that certain Fiesta Mart stores suffered damage from Hurricane

Harvey. Willis lacks knowledge or information sufficient to form a belief as to the truth or falsity

of the remaining allegations in paragraph 2 of the Complaint and, therefore, denies the same.

        3.        Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations in paragraph 3 of the Complaint and, therefore, denies the same.




                                                    1
      Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 2 of 25




        4.       Willis admits that it served as insurance broker for Fiesta Mart during and prior to

Hurricane Harvey. Willis admits it assisted Fiesta Mart in securing insurance policies and advising

Fiesta Mart regarding claims, including certain claims related to losses suffered as a result of

Hurricane Harvey. Any remaining allegations are denied as stated in paragraph 4.

        5.       Willis denies the allegations in paragraph 5 of the Complaint and states that at all

relevant times, it acted in the best interests of its client, and did not put its self-interest before that

of its client.

        6.       The allegations in paragraph 6 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 6 and, therefore, denies the same.

                                       Jurisdiction and Venue

        7.       Paragraph 7 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis admits that it removed this case

from State court on the basis of diversity jurisdiction. Willis denies the allegation that diversity

jurisdiction no longer exists. Based on information and belief, Willis understands that Fiesta Mart

sued the wrong Aspen entity, and that the correct Aspen entity – which issued the policy at-issue

– is a North Dakota corporation.

        8.       Paragraph 8 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis admits that this venue in this

Court is proper.

                                                 Parties
        9.       Admitted.




                                                    2
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 3 of 25




          10.   Willis admits that Willis Towers Watson US, LLC is a Delaware limited liability

company, but states that this is a legacy Towers Watson entity and, therefore, is not the proper

entity for Plaintiff’s claim.

          11.   Willis admits that Willis of Illinois, Inc. is an Illinois corporation, but states that it

has merged into Willis Towers Watson Midwest, Inc., which is the proper Defendant entity in this

action.

          12.   The allegations in paragraph 12 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 12 and, therefore, denies the same.

          13.   The allegations in paragraph 13 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 13 and, therefore, denies the same.

          14.   The allegations in paragraph 14 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 14 and, therefore, denies the same. Further responding,

Willis incorporates by reference its response to paragraph 7.

          15.   The allegations in paragraph 15 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 15 and, therefore, denies the same.

          16.   The allegations in paragraph 16 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 16 and, therefore, denies the same.




                                                    3
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 4 of 25




          17.   The allegations in paragraph 17 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 17 and, therefore, denies the same.

          18.   The allegations in paragraph 18 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 18 and, therefore, denies the same.

                                  Relevant Factual Background
          19.   Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 19 and, therefore, denies the same.

Insurance coverage for property damage to Fiesta Mart stores is important to Fiesta
          20.   Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 20 and, therefore, denies the same.

          21.   Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 21 and, therefore, denies the same.

          22.   Willis admits that on or around April 29, 2015, ACON Investments, LLC

(“ACON”) acquired Fiesta Mart.

          23.   Willis admits that it served as insurance broker for ACON in April 2015. Willis

understands that prior to its acquisition by ACON, Fiesta Mart had been using a different insurance

broker.

A.        Willis Became Fiesta Mart’s Broker

          24.   Willis admits that Fiesta Mart’s property policies were up for renewal on or around

April 2016 and that it discussed with Fiesta Mart becoming its broker.

          25.   Willis denies the allegations as stated in paragraph 25. Defendants Willis Towers

Watson US, LLC and Willis of Illinois, Inc. – the entities defined by Fiesta Mart as “Willis” – do

                                                 4
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 5 of 25




not employee 45,000 individuals; operate in 140 countries and markets; and have 90 offices,

including six in Texas.

        26.    Willis denies the allegations as stated in paragraph 26. The allegations in paragraph

26 do not make a distinction between Defendants Willis Towers Watson US, LLC and Willis of

Illinois, Inc. – the entities defined by Fiesta Mart as “Willis” – and other Willis Tower Watson

entities.

        27.    Willis denies the allegations as stated in paragraph 27.

        28.    Willis admits that it provided Fiesta Mart with the standard Terms and Conditions

referenced in paragraph 28 (Exhibit 1), which document speaks for itself, and, therefore, Willis

denies any characterizations thereof.

        29.    Paragraph 29 appears to state representations made by Willis in the Terms and

Conditions (Exhibit 1). That document speaks for itself, and, therefore, Willis denies any

characterizations thereof.

        30.    To the extent that paragraph 30 attempts to state representations made by Willis in

the Terms and Conditions (Exhibit 1), that document speaks for itself, and, therefore, Willis denies

any characterizations thereof. Further responding, Willis admits that as Fiesta Mart’s broker, it

assisted in procuring coverage, managing claims, and working with insurers, adjusters, and others

on Fiesta Mart’s behalf. Willis denies any remaining allegations as stated in paragraph 30.

        31.    Willis admits that it discussed features of potential property insurance programs

with Fiesta Mart, including the benefits of such property programs, but denies the allegations as

stated in paragraph 31.




                                                 5
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 6 of 25




       32.     Paragraph 32 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis admits that Fiesta Mart switched

to the portfolio policies on or about April 22, 2016.

B.     Hurricane Harvey

       33.     Willis admits that on August 25, 2017, Hurricane Harvey made landfall in the

Houston, Texas area and caused significant damage, including to certain Fiesta Mart store

locations. Willis lacks knowledge or information sufficient to form a belief as to the truth or falsity

of the remaining allegations in paragraph 33 and, therefore, denies the same.

       34.     Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 34 and, therefore, denies the same.

       35.     Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 35 and, therefore, denies the same. Further responding,

Willis states that the definition of Harvey Loss is vague. Among other things, it does not indicate

whether such loss includes depreciation.

       36.     Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 36 and, therefore, denies the same. Further responding,

Willis states that the definition of Harvey Loss is vague. Among other things, it does not indicate

whether such loss includes depreciation.

C.     The Primary Policies

       37.     Willis admits that at the time of Hurricane Harvey, Fiesta Mart was insured

under several property policies that Willis had helped secure. To avoid confusion, Willis will

refer to these policies using the same terminology as Fiesta Mart (collectively, the “Primary

Policies” and individually, each a “Primary Policy”). Willis states that the Primary Policies,



                                                  6
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 7 of 25




which were not attached to the Complaint, speak for themselves, and therefore, Willis denies

any characterizations thereof.

       38.     Paragraph 38 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis states that the Primary Policies

speak for themselves, and accordingly, Willis denies any characterizations thereof.

       39.     Willis states that the Primary Policies, including all endorsements, speak for

themselves, and, therefore, Willis denies any characterizations thereof.

       40.     Willis states that the Allied World Assurance Company Policy and endorsement

referenced in paragraph 40 of the Complaint speaks for themselves, and, therefore, Willis denies

any characterizations thereof.

       41.     Willis admits that it sent Fiesta Mart invoices for premiums owed under its various

policies, and for other taxes and fees. Fiesta Mart would make payment to Willis, which, in turn,

would remit payment to the applicable insurer on Fiesta Mart’s behalf. It is unclear if this is what

Fiesta Mart is referring to when it states that Willis “billed” Fiesta Mart.

       42.      Willis understands that Fiesta Mart paid the premium associated with the AWAC

Policy and incorporates, by reference, its response to paragraph 41.

       43.     Willis admits that Fiesta Mart paid the premiums for the Primary Policies and

incorporates, by reference, its response to paragraph 41.

       44.     Willis denies the allegations as stated in paragraph 44. Further responding, Willis

states that the Primary Policies, including all endorsements, speak for themselves, and, therefore,

Willis denies any characterizations thereof.

       45.     Willis states that the Master Property Policy referenced in paragraph 45 speaks for

itself, and, therefore, Willis denies any characterizations thereof.



                                                  7
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 8 of 25




       46.      Willis admits that it caused certificates of insurance for Fiesta Mart to be issued.

Those certificates speak for themselves, and, therefore, Willis denies any characterizations thereof.

       47.      Willis admits that each Primary Policy was in force at the time that certain Fiesta

Mart stores experienced losses as a result of Hurricane Harvey. Further responding, Willis states

that the definition of Harvey Loss is vague. Among other things, it does not indicate whether such

loss includes depreciation.

D.     Fiesta Mart Submits the First Proofs of Loss and Willis Ensures that Fiesta
       Mart is Paid the Proceeds

       48.      Willis states that the Primary Policies referenced in paragraph 48, including all

endorsements, speak for themselves, and, therefore, Willis denies any characterizations thereof.

       49.      Willis states that the Primary Policies referenced in paragraph 49 speak for

themselves, and, therefore, Willis denies any characterizations thereof.

       50.      Willis states that the First Partial Proofs of Loss referenced in paragraph 50, which

were not attached to the Complaint, speak for themselves, and, therefore, Willis denies any

characterizations thereof.    To avoid confusion, Willis will refer to these using the same

terminology as Fiesta Mart (“First Proofs”). Further responding, Willis states that the definition

of Harvey Loss is vague. Among other things, it does not indicate whether such loss includes

depreciation.

       51.      Willis states that the First Proofs referenced in paragraph 51 speak for themselves,

and, therefore, Willis denies any characterizations thereof. Further responding, Willis states that

the definition of Harvey Loss is vague. Among other things, it does not indicate whether such loss

includes depreciation.

       52.      Willis denies the allegations as stated in paragraph 52 of the Complaint.




                                                  8
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 9 of 25




       53.     Willis denies the allegations as stated in paragraph 53. Further responding, Willis

states that the email referenced in paragraph 53 (Exhibit B) speaks for itself, and, therefore, Willis

denies any characterizations thereof.

       54.     Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 54 and, therefore, denies the same.

       55.     Willis admits that the Primary Policy insurers adjusted the First Proofs and made a

payment of $7.5 million in response to the First Proofs. Willis lacks knowledge sufficient

regarding whether payment was made “directly” to Fiesta Mart.

E.     Willis Represents that it is on Fiesta Mart’s “Team” to seek Insurance Proceeds for
       Fiesta Mart’s Business Interruption Loss

       56.     Willis admits that Fiesta Mart suffered business interruption resulting from

Hurricane Harvey. Further responding, Willis states that the definition of Harvey Loss is vague.

Among other things, it does not indicate whether such loss includes depreciation.

       57.     Willis states that the Primary Policies speak for themselves, and, therefore, Willis

denies any characterizations thereof in paragraph 57.

       58.     Paragraph 58 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis states that certain Fiesta Mart

stores suffered business interruption caused by Hurricane Harvey.

       59.     Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 59 and, therefore, denies the same.

       60.     Willis admits that Matson Driscoll & Damico LLP (“MDD”), which is a forensic

accounting firm, was retained by the Primary Policy Insurers with regard to the claim for business

interruption losses. Willis lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 60 concerning what information was requested of Fiesta


                                                  9
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 10 of 25




Mart by MDD and, therefore, denies the same. Any remaining allegations in paragraph 60 are

denied.

          61.   Willis admits that it recommended that Fiesta Mart retain forensic accountants and

that it advised Fiesta Mart that Willis Towers Watson offers forensic accounting services. Further

responding, Willis states that the email referenced in paragraph 61 (Exhibit 2) speaks for itself,

and, therefore, Willis denies any characterizations thereof. Willis further notes that Exhibit 2

appears to be incomplete, as it does not include the attachment. Any remaining allegations are

denied as stated in paragraph 61.

          62.   Willis admits that Fiesta Mart chose to retain Willis Towers Watson to provide

forensic accounting services. Any remaining allegations are denied as stated in paragraph 62.

F.        ACON Sells Fiesta Mart

          63.   Willis admits that on or about April 30, 2018, ACON sold Fiesta Mart to a third-

party. Willis denies the remaining allegations as stated in paragraph 63.

G.        Willis Directs Fiesta Mart’s Insurance Proceeds to ACON

          64.   Willis states that the Second Partial Proofs of Loss referenced in paragraph 64,

which were not attached to the Complaint, speak for themselves, and, therefore, Willis denies any

characterizations thereof.   To avoid confusion, Willis will refer to these using the same

terminology as Fiesta Mart (“Second Proofs”). Further responding, Willis states that the definition

of Harvey Loss is vague. Among other things, it does not indicate whether such loss includes

depreciation.

          65.   Willis states that the Second Proofs referenced in paragraph 65 speak for

themselves, and, therefore Willis denies any characterizations thereof. Further responding, Willis

states that the definition of Harvey Loss is vague. Among other things, it does not indicate whether

such loss includes depreciation.

                                                10
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 11 of 25




       66.      Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 66 and, therefore, denies the same.

       67.      Willis denies the allegations as stated in paragraph 67.

       68.      Willis admits that it acted as insurance broker to Fiesta until February 13, 2019,

when Fiesta Mart terminated Willis’ services. Willis denies the remaining allegations as stated in

paragraph 68.

       69.      The communications, Primary Policies and other “materials” referenced in

paragraph 69 speak for themselves, and, therefore, Willis denies any characterizations thereof.

       70.      Willis admits that it did not “sever” its relationship with Fiesta Mart, as it

understands that term to mean. Willis provided broker and forensic accounting services to Fiesta

Mart until February 13, 2019, when Fiesta Mart terminated Willis. Willis denies the remaining

allegations in paragraph 70. Further responding, Willis states that it is not responsible for, and has

no control over, how insurance funds are distributed. Those decisions are made by the insurers,

not Willis, in accordance with the terms and provisions of the policies that Fiesta Mart received

and reviewed.

       71.      Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in the first sentence of paragraph 71 and, therefore, denies the same.

Willis denies the remaining allegations as stated in paragraph 71. Further responding, Willis states

that the definition of Harvey Loss is vague. Among other things, it does not indicate whether such

loss includes depreciation.

       72.      Willis denies the allegations in paragraph 72 of the Complaint. Willis did not cause

insurance proceeds to be paid to ACON. Willis is not responsible for, and has no control over,




                                                 11
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 12 of 25




how insurance funds are distributed. Those decisions are made by the insurers, not Willis, in

accordance with the terms and provisions of the policies that Fiesta Mart received and reviewed.

       73.     Willis denies the allegations in paragraph 73 of the Complaint. Willis incorporates,

by reference, its response to paragraph 72.

       74.     Based on information and belief, Willis understands that the Primary Policy

insurers made a payment of $4,780,347 in response to the submission of the Second Proofs.

Further responding, Willis states that the definition of Harvey Loss is vague. Among other things,

it does not indicate whether such loss includes depreciation.

       75.     Willis denies the allegations in paragraph 75. Willis is not responsible for, and has

no control over, how insurance funds are distributed. Those decisions are made by the insurers,

not Willis, in accordance with the terms and provisions of the policies that Fiesta Mart received

and reviewed. Further responding, Willis understands that in connection with the sale of Fiesta

Mart in April of 2018, ACON and Fiesta Mart entered into a Membership Interest Purchase

Agreement (the “Purchase Agreement”). Willis was not involved in drafting or negotiating that

agreement, and did not receive a copy until after it had been agreed to. Among other things, the

Purchase Agreement provided that ACON would be entitled to any insurance proceeds for business

interruption loss. The Purchase Agreement did not specify how other losses should be handled,

including claims for depreciation. Accordingly, to the extent that the Purchase Agreement

determined (or failed to determine) what entity had “a superior right to proceeds due,” Willis had

no involvement therein.

       76.     Willis denies the allegation that it believed that ACON had a “superior right to

insurance proceeds,” as it understands that phrase to mean. Willis lacks knowledge or information




                                                12
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 13 of 25




sufficient to form a belief as to the truth or falsity of the remaining allegations in paragraph 76,

and, therefore, denies the same.

        77.     Willis denies that it “divert[ed]” insurance proceeds to ACON or away from Fiesta

Mart, as it understands that term to mean. Willis is not responsible for, and has no control over,

how insurance proceeds are distributed. Those decisions are made by the insurers, not Willis, in

accordance with the terms and provisions of the policies that Fiesta Mart received and reviewed.

Willis lacks knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations in paragraph 77, and, therefore, denies the same.

        78.     Willis denies that it breached the duties and obligations it owed to Fiesta Mart and

that it ignored Fiesta Mart’s emails and telephone calls during the period it was Fiesta Mart’s

broker. Willis lacks knowledge or information sufficient to form a belief as to the truth or falsity

of the remaining allegations in paragraph 78, and, therefore, denies the same.

        79.     Paragraph 79 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations as stated

in paragraph 79.

        80.     Paragraph 80 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies that the allegations as

stated in paragraph 80 and avers that its actions did not proximately cause Fiesta Mart any harm.

        81.     Willis admits that Fiesta Mart sued ACON to recover the insurance proceeds that

Fiesta Mart claims it is entitled to, but denies that this litigation relates to Willis’ actions. Willis

understands that as part of the settlement agreement between ACON and Fiesta Mart, ACON

agreed to make a $3.1 million payment and to assign Fiesta Mart the right to depreciation holdback

proceeds. Willis states that this amount should operate as a set-off or credit as to any amounts



                                                  13
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 14 of 25




Fiesta Mart may recover in damages against Willis as part of this action. Willis lacks knowledge

or information sufficient to form a belief as to the truth or falsity of the remaining allegations in

paragraph 81, and, therefore, denies the same.

       82.     Willis denies the allegations in paragraph 82 and states that its actions did not

proximately cause any of Fiesta Mart’s damages.

H.     Willis Ignores its Insured, Fiesta Mart, as Fiesta Mart Seeks its Assistance for
       Remaining Harvey Loss Coverage

       83.     Willis states that the letter referenced in paragraph 83 (Exhibit 3) speaks for itself,

and, therefore, Willis denies any characterization thereof. Further responding, when the letter

referenced in paragraph 83 was sent to Willis on or around June 23, 2020, Fiesta Mart had

terminated Willis as its broker over a year earlier.

       84.     Willis states that the letter referenced in paragraph 83 (Exhibit 3) speaks for itself,

and, therefore, Willis denies any characterization thereof. Willis lacks knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning whether Fiesta

Mart is owed approximately $6.6 million in insurance proceeds related to depreciation holdback,

and, therefore, denies the same.

       85.     Willis states that the email referenced in paragraph 85 (Exhibit 3) speaks for itself,

and, therefore, Willis denies any characterization thereof. Further responding, when the email

referenced in paragraph 85 was sent to Willis on or around June 30, 2020, Fiesta Mart had

terminated Willis as its broker over a year earlier.

       86.     Paragraph 86 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies that it breached the Terms

and Conditions. That document speaks for itself and Willis denies any characterizations thereof.




                                                 14
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 15 of 25




Further responding, at this time (June 2020), Willis was no longer Fiesta Mart’s insurance broker,

as it was terminated as broker by Fiesta Mart effective February 13, 2019, more than a year earlier.

       87.     Paragraph 87 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies that it breached the Texas

Insurance Code. Willis incorporates, by reference, its response to paragraph 86.

       88.     Willis denies the allegations in paragraph 88 and further responds that it has not

been Fiesta Mart’s broker since it was terminated in February of 2019 and is not “working against

Fiesta Mart’s interests,” nor did it do so at any relevant time. Further responding, Willis states that

it is not blocking Fiesta Mart from receiving any depreciation holdback that it may be entitled to.

       89.     Willis denies that the allegations in paragraph 89.

I.     The Insurers Refuse to Compensate Fiesta Mart under the Insurance Policy.

       90.     The allegations in paragraph 90 are not directed at Willis. To the extent a response

is required, Willis avers that the Primary Policies, which were not attached to the Amended

Complaint, speak for themselves, and, therefore, Willis denies any characterizations thereof.

       91.     The allegations in paragraph 91 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 91 and, therefore, denies the same.

       92.     The allegations in paragraph 92 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 92 and, therefore, denies the same.

       93.     The allegations in paragraph 93 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 93 and, therefore, denies the same.



                                                  15
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 16 of 25




        94.     Willis admits that Fiesta Mart and ACON entered into litigation over the payments

that were made to ACON by the Primary Policy insurers and that the Fiesta Mart and ACON

subsequently entered into a settlement agreement wherein ACON assigned its claim for

depreciation holdback proceeds to Fiesta Mart. Willis lacks knowledge or information sufficient

to form a belief as to the truth or falsity of the remaining allegations in paragraph 94 and, therefore,

denies the same.

        95.     The allegations in paragraph 95 are not directed at Willis. To the extent a response

is required, Willis admits that Fiesta Mart filed suit against ACON. Willis lacks knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining allegations in

paragraph 95 and, therefore, denies the same.

        96.     The allegations in paragraph 96 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 96 and, therefore, denies the same.

        97.     The allegations in paragraph 97 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 97 and, therefore, denies the same. Further responding,

Willis avers that the email referenced in paragraph 97 (Exhibit 5) speaks for itself, and, therefore,

Willis denies any characterizations thereof.

        98.     The allegations in paragraph 98 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 98 and, therefore, denies the same.




                                                  16
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 17 of 25




       99.       The allegations in paragraph 99 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 99 and, therefore, denies the same.

       100.      The allegations in paragraph 100 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 100 and, therefore, denies the same. Further responding,

Willis avers that the assignment agreement referenced in paragraph 100 speaks for itself, and,

therefore, Willis denies any characterizations thereof.

       101.      The allegations in paragraph 101 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 101 and, therefore, denies the same.

       102.      The allegations in paragraph 102 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 102 and, therefore, denies the same.

       103.      Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 103 and, therefore, denies the same.

                                      First Cause of Action
                 (Violation of Tex. Ins. Code §§ 541.051 and 541.061 by Willis)

       104.      Willis incorporates by reference its responses to paragraphs 1 – 103, as if fully set

forth herein.

       105.      Paragraph 105 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 105.




                                                  17
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 18 of 25




       106.      Paragraph 106 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 106.

       107.      Paragraph 107 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 107.

       108.      Paragraph 108 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 108.

       109.      Paragraph 109 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 109.

       110.      Paragraph 110 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 110 and states that Fiesta Mart is not entitled to any relief whatsoever, including treble

damages.

                                      Second Cause of Action
                                   (Breach of Contract by Willis)

       111.      Willis incorporates by reference its responses to paragraphs 1 – 110, as if fully set

forth herein.

       112.      Paragraph 112 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis admits that the Terms and

Conditions are a valid, enforceable contract.




                                                  18
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 19 of 25




       113.      Paragraph 113 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 113.

       114.      Paragraph 114 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 114.

       115.      Paragraph 115 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 115 and states that Fiesta Mart is not entitled to any relief whatsoever, including

monetary damages.

                                    Third Cause of Action
                       (Negligence/Negligent Misrepresentation by Willis)

       116.      Willis incorporates by reference its responses to paragraphs 1 – 115, as if fully set

forth herein.

       117.      Paragraph 117 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 117.

       118.      Willis denies the allegations in paragraph 118. Further responding, Willis notes

that this paragraph fails to sufficiently identify the “false information” that Willis purportedly

provided to Fiesta Mart.

       119.      Paragraph 119 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 119.




                                                  19
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 20 of 25




       120.      Paragraph 120 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 120.

       121.      Paragraph 121 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 121.

                                    Fourth Cause of Action
                               (Breach of Contract by the Insurers)

       122.      Willis incorporates by reference its responses to paragraphs 1 – 121, as if fully set

forth herein.

       123.      The allegations in paragraph 123 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 123 and, therefore, denies the same.

       124.      The allegations in paragraph 124 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 124 and, therefore, denies the same.

       125.      The allegations in paragraph 125 are not directed at Willis. To the extent a response

is required, Willis lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 125 and, therefore, denies the same.

                                    Attorney Fees and Expenses
       126.      Paragraph 126 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 126, and states that Fiesta Mart is not entitled to recover attorneys’ fees and costs.




                                                  20
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 21 of 25




                                      Conditions Precedent
       127.      Paragraph 127 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis denies the allegations in

paragraph 127.

                                           Jury Demand
       128.      Paragraph 128 contains legal conclusions and/or statements of law to which no

response is required. To the extent a response is required, Willis acknowledges that Fiesta Mart

timely demanded a jury trial in this matter.

       The remaining allegations consist of Fiesta Mart’s Prayer for Relief. Willis specifically

denies that Fiesta Mart is entitled to any of the relief or damages requested in the Prayer for Relief

and states that Fiesta Mart is not entitled to any relief or damages against Willis whatsoever.

       Willis further denies any and all other paragraphs, headings, titles, claims for relief, and all

other allegations or averments not specifically responded to herein.

                                  AFFIRMATIVE DEFENSES
                               FIRST AFFIRMATIVE DEFENSE
       Plaintiff’s Complaint should be dismissed for failure to state a claim upon with relief can

be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Willis has not breached any duty to Plaintiff arising by statute, contract, tort, common law,

or otherwise.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrines of waiver and/or release.

                             FOURTH AFFIRMATIVE DEFENSE




                                                 21
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 22 of 25




        Plaintiff’s first cause of action is barred to the extent it does not give Willis notice of the

facts and circumstances supporting the alleged violations of Article 541 of the Texas Insurance

Code.

                                FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims against Willis are barred by the economic loss doctrine.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claim for negligence/negligent misrepresentation is barred to the extent that

Fiesta Mart has failed to specifically identified any “misrepresentations” made by Willis and/or

any “false information” provided to Plaintiff.

                             SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s causes of action against Willis are barred, either in whole or in part, because

Willis did not proximately cause Plaintiff to suffer any damages and Plaintiff’s damages (if any)

were caused by Plaintiff’s own actions or the actions of others for which Willis is not responsible.

                              EIGHTH AFFIRMATIVE DEFENSE

        If the damages to Plaintiff occurred as alleged, although it is not so acknowledged, then

the damages were directly caused by Plaintiff's own acts and omissions and/or the acts and

omissions of individuals or entities for which Willis are not responsible, and such acts were the

sole cause, sole proximate cause, producing cause, and/or new and independent intervening cause

of the alleged damages to Plaintiff.

                               NINTH AFFIRMATIVE DEFENSE

        Willis will assert its rights to offset and credit for amounts already paid to Plaintiff by either

ACON or other third parties.

                               TENTH AFFIRMATIVE DEFENSE



                                                   22
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 23 of 25




       Plaintiff may be barred from any recovery from Willis, in whole or in part, due to Plaintiff’s

failure to mitigate and Plaintiff’s actions contributing to its damages.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff has no legal right to recover attorneys’ fees, costs of suit, penalties, punitive

damages, or exemplary damages. Willis denies that they are obligated for the fees and/or costs set

forth in Tex. Civ. Prac. & Rem. Code §38.001, et. seq., as awarding such costs and/or fees is not

reasonable or just by virtue of the absence of damages. Moreover, because Defendants Willis

Towers Watson US, LLC is a limited liability company, Chapter 38 does not apply at all.

                            TWELFTH AFFIRMATIVE DEFENSE

       If pre-judgment interest is recoverable, Willis asserts that it is limited in accordance with

Tex. Fin. Code Ann. §304.101 et seq. If post-judgment interest is recoverable, Willis asserts that

it is limited in accordance with Tex. Fin. Code Ann. §304.003(c).

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for negligence/negligent misrepresentation is barred, in whole or in part,

by Tex. Civ. Prac. & Rem. Code Ann. § 33.001, et seq.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, to the extent that their settlement

agreement with ACON included a waiver and/or release.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred to the extent they pertain to time periods in which Willis was

not the insurance broker for Plaintiff.

                           SIXTEENTH AFFIRMATIVE DEFENSE




                                                 23
     Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 24 of 25




        Plaintiff has not stated a claim for relief to the extent that it has not sued the proper Willis

entities.

                                                Respectfully submitted,

                                                MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                                By:     s/Christopher W. Martin
                                                        CHRISTOPHER W. MARTIN
                                                        State Bar of Texas No. 13057620
                                                        Federal Bar No. 13515
                                                        martin@mdjwlaw.com
                                                        808 Travis, Suite 1100
                                                        Houston, TX 77002
                                                        (713) 632-1701
                                                        (713) 222-0101 (fax)

                                                        and

                                                        Edward J. Baines (admitted pro hac vice)
                                                        Federal Bar No 06776 (Maryland)
                                                        ted.baines@saul.com
                                                        Saul Ewing Arnstein & Lehr LLP
                                                        500 E. Pratt Street, 8th Floor
                                                        Baltimore, MD 21202
                                                        (410) 303-8831
                                                        (410) 332-8862 (fax)

                                                        and

                                                        Kyra A. Smerkanich (admitted pro hac vice)
                                                        Pennsylvania Bar No. 317154
                                                        District of Columbia Bar No. 1029230
                                                        kyra.smerkanich@saul.com
                                                        Saul Ewing Arnstein & Lehr LLP
                                                        1919 Pennsylvania Avenue, Suite 550
                                                        Washington, DC 20006
                                                        (202) 295-6632
                                                        (202) 337-6065 (fax)

                                                        ATTORNEYS FOR DEFENDANTS
                                                        WILLIS TOWERS WATSON
                                                        MIDWEST, INC., F/K/A
                                                        WILLIS OF ILLINOIS, INC. and
                                                        WILLIS TOWERS WATSON US LLC

                                                  24
    Case 4:20-cv-03484 Document 42 Filed on 02/26/21 in TXSD Page 25 of 25




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been mailed,
e-mailed, telecopied or hand delivered to all attorneys of record, in compliance with the FEDERAL
RULES OF CIVIL PROCEDURE, on this the 26th day of February, 2021.

                                                     s/Christopher W. Martin
                                                     CHRISTOPHER W. MARTIN




                                                25
